Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 7,001,493 to Kim; US 2009/0120460 to Hekman and US 2003/0213503 to Price.
Regarding claims 1 and 11, the closest prior art made of record fails to teach an electrode disposed between a first spacer and a second spacer; the spacers each comprising multiple fluid channels to mix an electrolyte solution as it flows past the electrode, and wherein fluid from the anode compartment is able to mix with fluid from the cathode compartment within the cell. 
Regarding claim 21, the prior art fails to teach a cathode disposed between a first spacer and a second spacer; an anode disposed between a first spacer and a third spacer, each of the spacers comprising multiple fluid channels to mix electrolytic fluid that flows past the electrodes; and wherein the fluid from the anode compartment is able to mix with the fluid from the cathode compartment within the cell.
Kim discloses electrodes (11, 12), each arranged between two gaskets (30, 31). However, each electrode compartment is further separated by an ion exchange membrane (40) which prevents the fluids from each electrode compartment from mixing.
There was not found a teaching in the prior art suggesting modification of the conventional electrolytic cells in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794